               Case 3:21-mj-03142-LL Document 3 Filed 08/02/21 PageID.6 Page 1 of 2



 1
                                                                                 F=ijl E'·""D:
                                                                                      e.'.ll   Ji!
                                                                                               .u.   ~   ,,m
                                                                                                               ~'

2

3                                                                                   .4UG - 2 2021

4                                                                           CL1 hv.
                                                                       SOUTHu,r .          )1 :i11'
                                                                                                                    ,r
                                                                                                                    ··)HNIA
                                                                       BY                                                •u rv
 5                                                                       -~---·~--··· --"'"---·-··-
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11   11   United States of America,                             Case No.: 21mj3142-LL
12                                           Plaintiff,
                                                                ORDER
13        V.

14   11   Monique Enriquez,
15   11                                    Defendant.
16
17 II            Under federal law, including Rule 5(f) of the Federal Rules of Criminal Procedure,
18 II Brady v. Maryland, 373 U.S. 83 (1963), and all applicable decisions from the Supreme
                                                          'ii
19   11   Court and the Ninth Circuit interpreting Brady, the government has a continuing
20   11   obligation to produce all information or evidence known to the government relating to
21   11   guilt or punishment that might reasonably be considered favorable to the defendant's case,
22   11   even if the evidence is not admissible so long as it is reasonably likely to lead to admissible
23 II evidence. See United States v. Price, 566 F.3d 900,913 n.14 (9th Cir. 2009). Accordingly,
24   11   the court orders the govermnent to produce to the defendant in a timely manner all such
25        information or evidence.
26               Information or evidence may be favorable to a defendant's case if it either may help
27 II bolster the defendant's case or impeach a prosecutor's witness or other government
28   11   evidence. If doubt exists, it should be resolved in favor of the defendant with full
             Case 3:21-mj-03142-LL Document 3 Filed 08/02/21 PageID.7 Page 2 of 2



 1        disclosure being made.
2              If the government believes that a required disclosure would compromise witness
3         safety, victim rights, national security, a sensitive law-enforcement technique, or any other
4         substantial government interest, the government may apply to the Court for a modification
5    11   of the requirements of this Disclosure Order, which may include in camera review and/or
6         withholding or subjecting to a protective order all or part of the information.
7               This Disclosure Order is entered under Rule 5(±) and does not relieve any party in
 8        this matter of any other discovery obligation. The consequences for violating either this
9         Disclosure Order or the government's obligations under Brady include, but are not limited
10        to, the following: contempt, sanction, referral to a disciplinary authority, adverse jury
11        instruction, exclusion of evidence, and dismissal of charges. Nothing in this Disclosure
12        Order enlarges or diminishes the government's obligation to disclose information and
13        evidence to a defendant under Brady, as interpreted and applied under Supreme Court and
14        Ninth Circuit precedent. As the Supreme Court noted, "the government violates the
15        Constitution's Due Process Clause 'if it withholds evidence that is favorable to the defense
16        and material to the defendant's guilt or punishment."' Turner v. United States, 137 S. Ct.
17        1885, 1888 (2017), quoting Smith v. Cain, 565 U.S. 73, 75 (2012).
18
19   11   Dated: 8/2/2021
20                                                     Ut~\b-~L
                                                       Hon. Mitchell D. Dembin
21
                                                       United States Magistrate Judge
22
23
24
25
26
27
28


                                                       2
